CONSULTING AGREEMENT

 

CONSULTING AGREEMENT (this “Agreement”), dated as of June 28, 2012, by and
between Skinny Nutritional Corp., a Nevada corporation (the “Company”) and Marc
Cummins (the “Consultant”).

 

WHEREAS, the Company desires to receive financial, management and general
business consulting services from Consultant, and thereby obtain the benefit of
the experience of Consultant in business and financial management; and

 

WHEREAS, Consultant is willing to provide financial, management and general
business consulting services to the Company.

 

NOW, THEREFORE, in consideration of the foregoing premises and the respective
agreements hereinafter set forth and the mutual benefits to be derived herefrom,
Consultant and the Company hereby agree as follows:

 

1.           Engagement. The Company hereby engages Consultant as a financial,
management and general business consultant, and Consultant hereby agrees to
provide financial, management and general business consulting services to the
Company, all on the terms and subject to the conditions set forth below.

 

2.           Services of Consultant. Consultant hereby agrees during the Term
(as hereinafter defined) to consult with and assist the Company’s Board of
Directors (the “Board”) and management of the Company in such manner and on such
financial, management and general business matters as may be reasonably
requested from time to time by the Board or the Chief Executive Officer of the
Company (the “Services”). The scheduling of the performance of the Services by
the Company and Consultant shall be flexible and mutually agreeable between the
Company and Consultant. The Services to be provided by Consultant may be
provided by telephone or other remote communication unless Consultant agrees
otherwise.

 

3.           Compensation. The Company agrees to pay to Consultant as
compensation for the Services a monthly consulting fee of $10,000 during the
Term (the “Monthly Fee”), payable on the first day of each month in advance,
provided that the first such payment shall be made on the date hereof in an
amount equal to $1,000, which represents a pro rata portion of the Monthly Fee
for the current month.

 

4.           Expenses. All ordinary and necessary out-of-pocket expenses
incurred by Consultant in connection with the performance of the Services,
including reasonable travel expenses, shall be reimbursed to Consultant by the
Company upon presentation of an itemized invoice, together with supporting
receipts, for such expenses.

 

5.           Term. This Agreement shall commence on the date hereof and shall
continue in effect until the Convertible Senior Bridge Notes issued to Trim
Capital LLC have been paid in full or converted in accordance with their terms;
provided, that, the term of Consultant’s engagement hereunder may be terminated
by Consultant at any time and without liability or continuing obligation to the
Company or to Consultant (except as provided below) upon written notice to the
Company (the period when this Agreement is in effect is herein referred to as
the “Term”). No termination of this Agreement, whether pursuant to this
paragraph or otherwise, shall affect (i) the Company’s obligations with respect
to the fees, costs and expenses incurred by Consultant in rendering the Services
hereunder and not reimbursed by the Company as of the effective date of such
termination, or (ii) the respective obligations of the parties under Sections 6
and 8 hereof.

 

 

 

  

6.           Indemnification. The Company agrees to indemnify and hold harmless
Consultant and his successors, assigns, agents, representatives and affiliates
(collectively, the “Indemnified Parties”), from and against any losses, claims,
damages and liabilities, joint or several, related to or arising in any manner
out of any transaction, proposal or any other matter (collectively, the
“Matters”) contemplated by the engagement of Consultant hereunder. The Company
also will promptly reimburse the Indemnified Parties for all reasonable expenses
(including fees and expenses of legal counsel) as incurred in connection with
the investigation of, preparation for or defense of any pending or threatened
claim related to or arising in any manner out of any Matter relating to the
Company or the engagement of Consultant hereunder (collectively, “Proceedings”).
Notwithstanding the foregoing, the Company shall not be liable in respect of any
losses, claims, damages, liabilities or expenses that a court of competent
jurisdiction shall have determined by final judgment resulted solely from the
gross negligence or willful misconduct of an Indemnified Party. The Company
agrees that the indemnification and reimbursement commitments set forth in this
Section 6 shall apply whether or not such Indemnified Party is a formal party to
any such Proceeding. The Company further agrees that it will not, without the
prior written consent of Consultant, settle, compromise or consent to the entry
of any judgment in any pending or threatened Proceeding in respect of which
indemnification may be sought hereunder (whether or not Consultant or any
Indemnified Party is an actual or potential party to such Proceeding), unless
such settlement, compromise or consent includes an unconditional release of
Consultant and each other Indemnified Party hereunder from all liability arising
out of such Proceeding.

 

7.           Consultant an Independent Contractor. Consultant and the Company
agree that, Consultant shall perform the Services as an independent contractor.
Consultant shall not be considered an agent or employee of the Company nor shall
Consultant have authority to contract in the name of or bind the Company (other
than those officers, directors and employees who are serving as directors of the
Company as expressly authorized by the Board), except as expressly agreed to in
writing by the Company.

 

8.           Information Provided to Consultant; Confidentiality.

 

(a)           The Company recognizes and confirms that Consultant in acting
pursuant to this engagement will be using information in reports and other
information provided by others, including, without limitation, information
provided by the Company and potential acquisition candidates, and that
Consultant does not assume responsibility for and may rely, without independent
verification, on the accuracy and completeness of any such reports and
information.

 

(b)           The Company agrees that any information or advice rendered by
Consultant in connection with this engagement is for the confidential use of the
Board and management of the Company only and, except as otherwise required by
law, the Company will not and will not permit any third party to disclose or
otherwise refer to such advice or information in any manner without Consultant’s
prior written consent.

 

2

 

  

(c)           Consultant hereby agrees to keep confidential and not to disclose
to any unrelated third party, except as required by law, regulation or legal
process, all information (the “Information”) regarding the Company provided by
the Company to Consultant. The term “Information” shall not include information
which (i) is or becomes publicly available other than as a result of disclosure
by Consultant, (ii) is or becomes available to Consultant from a source not
known by Consultant to be bound by a confidentiality agreement with the Company
or (iii) was in Consultant’s possession prior to its being furnished to
Consultant by the Company. In the event that Consultant is requested or required
(by oral questions, interrogatories, requests for information or documents,
subpoena, civil investigative demand or other process) to disclose any
Information, Consultant will provide the Company with prompt notice of any such
request or requirement so that the Company may seek an appropriate protective
order or waive compliance with this Agreement.

 

9.           Notices. Any notice, report or payment required or permitted to be
given or made under this Agreement by one party to the other shall be deemed to
have been duly given or made when delivered, if personally delivered, when
transmitted, if sent by confirmed facsimile transmission, or, if mailed, five
days after being mailed by registered or certified mail, return receipt
requested, postage prepaid to the party at the following addresses (or at such
other address as shall be given in writing by one party to the other):

 

If to Consultant:

 

Marc Cummins

c/o Prime Capital, LLC

135 East 57th Street, 11th Floor

New York, NY 10022

 

If to the Company:

 

Skinny Nutritional Corp.
3 Bala Plaza East, Suite 101
Bala Cynwyd, PA 19004

Attention: Michael Salaman, CEO

 

10.         Entire Agreement; Modification. This Agreement (a) contains the
complete and entire understanding and agreement of the Company and Consultant
with respect to the subject matter hereof; (b) supersedes all prior and
contemporaneous understandings, conditions and agreements, oral or written,
express or implied, respecting the engagement of Consultant in connection with
the subject matter hereof; and (c) may not be modified except by an instrument
in writing executed by the Company and Consultant.

 

11.         Waiver and Breach. The waiver by either party of a breach of any
provision of this Agreement by the other party shall not operate or be construed
as a waiver of any subsequent breach of that provision or any other provision
hereof.

 

3

 

  

12.        Assignment. Neither the Company nor Consultant may assign its rights
or obligations under this Agreement without the express written consent of the
other.

 

13.        Governing Law. This Agreement shall be deemed to be a contract made
under, and is to be governed and construed in accordance with, the laws of the
State of New York, without application of the conflicts of laws principles
thereof.

 

14.        Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.

 

IN WITNESS WHEREOF, the Company and Consultant have caused this Agreement to be
duly executed and delivered on the date and year first above written.

 

  SKINNY NUTRITIONAL CORP.             By: /s/ Michael Salaman     Name: Michael
Salaman     Title: Chief Executive Officer             /s/ Marc Cummins     Marc
Cummins  

 



4

 